Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150674                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150674
                                                                   COA: 317800
                                                                   Wayne CC: 13-000288-FC
  SHAQUILLE JOEL SHERMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 13, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
  suggesting that a “completed larceny” is an element of unlawfully driving away a motor
  vehicle (UDAA). This Court expressly rejected that conclusion in People v Cain, 495
  Mich 874 (2013). We otherwise AFFIRM the Court of Appeals holding that defendant’s
  multiple punishments for carjacking and UDAA do not violate his double jeopardy rights,
  for the reasons set forth in Cain. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2015
           s0520
                                                                              Clerk